Citation Nr: 1033172	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from December 1969 
to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in June 2004 by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part, denied service connection 
for diabetes mellitus claimed as a result of exposure to 
herbicides.

In July 2009, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC) for additional development.  The 
development has been completed, and the case is before the Board 
for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence of record does not demonstrate, nor does the 
Veteran allege, that he served within the land borders or in the 
inland waters of the Republic of Vietnam while on active duty, 
and his claimed exposure to herbicides in Okinawa, Japan has not 
been verified; therefore, exposure to an herbicide agent is not 
presumed

3.  Competent evidence of record does not reflect that diabetes 
mellitus, first diagnosed in August 2003 approximately 32 years 
after separation from service, is the result of an event, injury, 
or disease incurred in service, to include any exposure to 
herbicides.



	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by military 
service, nor may service incurrence of diabetes mellitus be 
presumed, to include as due to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for diabetes 
mellitus, to include as due to exposure to herbicides, was 
received in March 2004.  Thereafter, he was notified of the 
general provisions of the VCAA by the Winston-Salem RO in 
correspondence dated in March 2004 and March 2005.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified his 
duties in obtaining information and evidence to substantiate his 
claim, and provided other pertinent information regarding the 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in June 2010.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in May 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records, 
service personnel records, and VA treatment records have been 
obtained and associated with his claims file.  

The Veteran was not been provided with a VA examination to assess 
the current nature and etiology of his claimed diabetes mellitus 
disability on appeal.  However, VA need not conduct an 
examination with respect to the claim on appeal, as information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  

Simply stated, the standards of McLendon are not met in this 
case, as there is no competent evidence of exposure to herbicides 
during service or any indication that the Veteran's diabetes 
mellitus, first diagnosed in August 2003, may be associated with 
his military service. Therefore, a VA examination to evaluate the 
Veteran's claimed diabetes mellitus disability is not warranted.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The veteran is entitled to a presumption of service connection if 
he is diagnosed with type 2 diabetes mellitus, or other 
enumerated diseases, associated with exposure to certain 
herbicide agents, if he served in the Republic of Vietnam during 
a prescribed period.  38 C.F.R. §§ 3.307, 3.309; 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
C.F.R. § 3.307(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.313(a).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background and Analysis

The Veteran and his representative contend that the Veteran 
developed diabetes mellitus as a result of exposure to Agent 
Orange (herbicides) while stationed in Okinawa from August 1970 
to July 1971.  He states that herbicides were sprayed on the 
fence lines, which he walked when he was assigned to guard duty 
every two weeks, that he trained on a lot of ranges in Okinawa, 
and that he used a lot of equipment that had been in Vietnam.

Service personnel records confirm that he served in Okinawa, 
Japan from August 1970 to July 1971 and that his primary duty 
during that period was chaplain administrative man.  The records 
do not show, nor does the Veteran allege, that he served in 
Vietnam.

Service treatment records are entirely silent for any complaints, 
findings, or reference to any endocrine problems, including 
diabetes mellitus.

Post-service VA treatment records show that the Veteran first 
requested medical care in August 2003 after learning during a 
routine life insurance screening that he had an elevated fasting 
glucose level.  The diagnosis was diabetes mellitus.  Additional 
VA treatment records show ongoing treatment for diabetes 
mellitus.

In support of his claim for service connection, the Veteran 
submitted two letters that he wrote to his cousin in January 1971 
that mentioned moving nerve gas off the island of Okinawa, 1971 
articles from "Stars & Stripes" that mentioned movement of 
nerve or mustard gas, a 1998 Board decision that pertained to a 
different Veteran, and multiple statements that reiterated his 
contentions that he was exposed to Agent Orange or other 
herbicides in Okinawa.

In a March 2005 letter, the RO asked the Veteran to specify any 
disability that he was claiming due to exposure to mustard gas.  
He replied in April 2005 that he was only claiming service 
connection for type II diabetes mellitus due to herbicide 
exposure while service in Okinawa in 1970 and 1971.

The RO requested a review of the Department of Defense's (DoD) 
inventory of herbicide operations, including any use, testing, or 
storage in Okinawa, Japan.  A response dated in December 2009 
explained that the DoD does not show any use, testing, or storage 
of tactical herbicides, such as Agent Orange, at any location in 
Okinawa; nor is there any record of small-scale brush or weed-
clearing activity in Okinawa or any way to know the chemical 
content of any such non-tactical herbicide use.

In February 2010 the Defense Personnel Records Information 
Retrieval System (DPRIS) also responded that a review of the DoD 
listing shows that Agent Orange, and other tactical herbicides, 
were not used, tested, disposed of, or stored in Okinawa, Japan, 
including at fence lines and ranges on bases in Okinawa during 
the period between August 1970 and July 1971.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for diabetes 
mellitus is not warranted because there is no evidence of any 
diabetes mellitus in service, within one year following service, 
nor any competent evidence of record that provides a link between 
the Veteran's diabetes mellitus and his active service.  Without 
medical evidence of a nexus between a claimed in-service disease 
or injury and the present disease or injury, service connection 
cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Also, because he did not serve in Vietnam, consideration 
of service connection for diabetes on a presumptive basis 
resulting from herbicide exposure is not warranted.  Therefore, 
the Veteran's claim for service connection for diabetes mellitus 
must be denied.

Moreover, the Department of Defense has identified countries 
outside the United States and Vietnam where Agent Orange and 
other herbicides were tested, used, stored, and disposed.  They 
do not include Okinawa, Japan.

The Board also notes that the first medical evidence of any 
diabetes mellitus is in August 2003, approximately 32 years after 
separation from service.  The passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For all the foregoing reasons, the claim for service connection 
for diabetes mellitus must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


